Citation Nr: 1212835	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a shoulder disability.  

3.  Entitlement to service connection for a bilateral foot disability.  

4.  Entitlement to service connection for carpal tunnel syndrome, bilateral hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from March 1983 to June 1983.  He also had periods of ACDUTRA and/or inactive duty for training (INACDUTRA) as a member of the Texas National Guard from November 1982 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Waco, Texas.

The appellant testified before the undersigned Acting Veterans Law Judge at a July 2010 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he injured his back and shoulders in a fall during a training exercise with the National Guard.  He contends that he developed rheumatoid arthritis in his feet as a result of wearing tight boots during drills and that he got carpal tunnel as a result of a cold weather injury to his hands that also occurred during drilling.  The appellant's service treatment records are unavailable, with the exception of a May 1994 examination that apparently took place in conjunction with an attempt to re-enlist in the National Guard after having been discharged in 1993 for unsatisfactory drill attendance.  It appears that the appellant was not accepted for reenlistment.  

The Board notes that the appellant's periods of National Guard service from June 1983 to March 1993 have not been verified.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.  

38 C.F.R. § 3.6 (d)(4) indicates that inactive duty training includes duty other than full time duty performed by a member of the National Guard of any state under 32 U.S.C. 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  

38 C.F.R. § 3.6 (c)(3) indicates that active duty training includes full time duty performed by a member of the National Guard of any state under 32 U.S.C. 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  

The Board finds that the RO should contact the appropriate organization to obtain verification of the appellant's ACDUTRA and INACDUTRA service, with the dates of the annual and/or weekend training.    

The appellant's National Guard personnel records are not in the claims file with the exception of his DD-214 from his period of ACDUTRA in 1983 and his report of separation from the National Guard in May 1993.  The RO should make an attempt to obtain any personnel records for the periods of ACDUTRA and INACDUTRA.  

At his hearing in July 2010, the appellant reported that he was treated for the medical problems which are the subject of this appeal at a private medical clinic, the Family Practice Center, in Waco.  He also testified that, approximately 10 years ago, he saw a company doctor at his job who told him that his shoulder problems were related to the fall that occurred during his service.  

The RO should also contact the appellant by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain these private clinical records referable to treatment of the claimed disabilities.  The RO should make an attempt to obtain any treatment records identified by the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to contact the appropriate organization to include the Texas National Guard in order to verify the dates of the appellant's periods of ACDUTRA and/or INACDUTRA from June 1983 to March 1993.  The RO should request the appropriate organization to specify the exact dates of annual and/or weekend training. 

The RO should attempt to obtain the appellant's service personnel records for the periods of ACDUTRA and INACDUTRA.  If the appellant's service personnel records cannot be obtained then the attempts to obtain them should be documented in the claims file and the appellant should be notified of VA's inability to obtain the records.  

2.  The RO should contact the appellant and request that he identify all treatment that he received for his back, shoulder, feet, and/or hands from the time of his alleged injuries to the present.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

All identified treatment records should be obtained, including treatment records from the Family Practice Center in Waco, Texas and from the appellant's former employment at AAFES.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The appellant should also be notified of VA's inability to obtain the records.  

3.  After completion of the above development, the appellant's claim should be re-adjudicated.  If the determinations remain unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C.  KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

